FRIEDMAN, Judge.
Department of Transportation, Bureau of Driver Licensing (DOT) appeals from an order of the Court of Common Pleas of Delaware County sustaining Ronald C. Scott, Jr.’s (Licensee) appeal and rescinding the suspension of Licensee’s operating privilege imposed by DOT pursuant to 75 Pa.C.S. § 1547(b)(1) (refusal to submit to chemical testing). We affirm.
On October 9, 1992, Officer Jerome J. Cartmell of the Tredyffrin Township Police Department observed an automobile, driven by Licensee, proceeding at a speed in excess of the posted speed limit. After stopping the vehicle, the officer noticed that Licensee’s speech was slurred; his eyes were glassy; he smelled of alcohol; and he swayed when he walked. Officer Cartmell asked Licensee to submit to field sobriety tests; however, Licensee could not perform those tests satisfactorily. Officer Cartmell then placed Licensee under arrest for driving under the influence of alcohol in violation of 75 Pa.C.S. § 3731.
The officer transported Licensee to Paoli Memorial Hospital for blood testing. At the hospital, Officer Cartmell advised Licensee of the Implied Consent Law1 and read to Licensee standard warnings, which included the following:
*200As a police officer, it is my duty to explain to you that the constitutional rights due you in a criminal prosecution as set forth in the Miranda decision do not apply to chemical testing under the implied consent law. Specifically, you do not have a right to consult with a lawyer or anyone else prior to taking the chemical test nor do you have the right to remain silent when a police officer asks you to submit to a chemical test. Your continued request to speak to a lawyer or anyone else after this explanation is given, or your silence when asked to submit to a chemical test, will be considered as a refusal of the chemical test subjecting you to the suspension of your driving privilege.
(R.R. at 128a.)
Nevertheless, Licensee refused to take the blood test and requested to speak to his attorney. Officer Cartmell informed Licensee that because this was a drunk driving case he was not entitled to consult with an attorney at that time. Licensee, however, continued to believe that he was not obligated to submit to a blood test until after he consulted with an attorney. Officer Cartmell then transported Licensee to the Tredyffrin Township Police Station where he again read to Licensee the Implied Consent Law warnings. Licensee again refused to submit to the blood test without first consulting -with his attorney. Officer Cartmell and another police officer, Mare A. Reider, both explained to Licensee why he was not entitled to speak to an attorney before taking the blood test, but Licensee continued to demand to see his attorney before ceding to their request.
As a result of Licensee’s failure to submit to the blood test, DOT suspended Licensee’s driving privilege for one year. Licensee appealed to the trial court arguing, inter alia, that because he believed that he was entitled to consult with an attorney, he did not knowingly or consciously refuse to take the blood test.
The trial court held:
Although [Licensee] testified at one point that he did not recall that [the Implied Consent Law warning] was read to him and later testified that it wasn’t, we find that it was read to him. Was that a sufficient explanation to [Licensee] that he was not entitled to speak to an attorney before submitting to or refusing to take a blood test. [Sic.] In most cases, it would be a sufficient explanation and [DOT] would have met its burden. The credible testimony of [Licensee] that he repeatedly asked if he was in a civil or criminal situation, that he asked to speak to an attorney, and the absolutely incorrect statements made to him to the effect that it being a drunk driving case he is not entitled to a lawyer, tilts the scales of justice in favor of [Licensee] and therefore [DOT] did not meet its burden.
(Trial court op. at 8-9.) (Emphasis added.) Accordingly, the trial court rescinded the suspension.
The issue before us2 is whether Officer Cartmell’s statement that “because this is a drunk driving case, you are not entitled to a lawyer at this time” created justifiable confusion as to Licensee’s right to consult with an attorney.3
In Department of Transportation, Bureau of Driver Licensing v. Ingram, 538 Pa. 236, *201648 A.2d 285 (1994), our Supreme Court held that when a licensee requests to speak to an attorney following a reading of the Implied Consent Law, the attending police officer must inform the licensee that his Miranda rights do not apply to chemical testing. As such, the standard warnings read by Officer Cartmell here would ordinarily be adequate to meet this requirement. See Leckenby v. Department of Transportation, Bureau of Driver Licensing, 160 Pa.Commonwealth Ct. 26, 634 A.2d 670, appeal denied, 536 Pa. 632, 637 A.2d 292 (1993). However, the trial court found credible Licensee’s testimony that he remained confused. Moreover, Officer Cartmell misstated the law by saying that Licensee was not entitled to an attorney because it was a drunk driving case. Thus, the trial court found that Officer Cartmell’s misstatement, which accompanied the “adequate” explanation required under Ingram, increased rather than cured Licensee’s confusion over his rights. The record supports the trial court’s determination, indicating that Licensee exhibited overt confusion regarding his right to an attorney, as evidenced by several statements he made at the hearing, and that his confusion over that right was increased by Officer Cartmell’s statements:
Q. Okay, just tell us what happened after you were placed in custody with regard to the officers requesting a blood alcohol — testing to determine your blood alcohol, tell His Honor, Judge Wright.
A. _[A]t that point I said, well, may I have a lawyer or am I entitled — I said, may I have a lawyer. And he said because this is a drunk driving case, you’re not entitled to a lawyer at this time. That went against everything that I know to be true. And at that point he kept asking me to submit to a blood test, and I knew I was in the right. And I knew that I didn’t have to submit to a blood test.
(R.R. at 46a.) (Emphasis added.)
Q. So what did — in the tape it’s heard that you were saying, am I in a criminal situation?
A. I didn’t know if I was in a criminal situation or not. I still didn’t, after the tape.
(R.R. at 61a.)
Q. Was anything explained to you about the situation you were in? You questioned them. Was anything ever explained to you about that?
A. That I wasn’t entitled to an attorney because I was arrested for drunk driving.
(R.R. at 63a.)
Q. So you were aware at the hospital that if you did not take the test this is what was going to happen to you, is that correct?
A, I was aware that they were telling me that. I did not believe that. I didn’t think that that could really happen.
Q. Do you believe it today?
A. Well yes, I do, sir. I had no — it wasn’t explained to me. All — I was simply told that that’s what would happen, no reason why, and that’s why I did not believe that it would be true.
(R.R. at 76a-77a.) (Emphasis added).
Because this testimony evidenced Licensee’s continued confusion about his right to counsel, even following the standard warnings, due to Officer Cartmell’s “explanation,” we agree with the trial court that Licensee did not make a knowing refusal. See Department of Transportation, Bureau of Driver Licensing v. Jennings, 156 Pa.Commonwealth Ct. 219, 627 A.2d 211 (1993). Accordingly, we affirm the trial court’s decision.

ORDER

AND NOW, this 14th day of February, 1995, the order of the Court of Common Pleas of Delaware County, dated September 15, 1993, No. 92-19645, is affirmed.

. The “Implied Consent Law,” which is found at 75 Pa.C.S. § 1547(a) and (b), provides in relevant part:
(a) General Rule. — Any person who drives, operates or is in actual physical control of the movement of a motor vehicle in this Commonwealth shall be deemed to have given consent to one or more chemical tests of breath, blood or urine for the purpose of determining the alcoholic content of blood or the presence of a controlled substance if a police officer has reasonable grounds to believe the person to have been driving, operating or in actual physical control of the movement of a motor vehicle: (1) while under the influence of alcohol.... (b) Suspension for refusal.—
(1) If any person placed under arrest for a violation of section 3731 (relating to driving under influence of alcohol or controlled substance) is requested to submit to chemical testing and refuses to do so, the testing shall not be conducted but upon notice by the police officer, the department shall suspend the operating privilege of the person for a period of 12 months.
(2) It shall be the duty of the police officer to inform the person that the person's operating privilege will be suspended upon refusal to submit to chemical testing.


. In reviewing a driver's license suspension case, our scope of review is limited to determining whether the findings of fact of the trial court are supported by competent evidence and whether the trial court committed an error of law or an abuse of discretion in reaching its decision. Department of Transportation, Bureau of Driver Licensing v. Jennings, 156 Pa.Commonwealth Ct. 219, 627 A.2d 211 (1993).


. To sustain a license suspension under 75 Pa. C.S. § 1547(b), DOT must establish that the licensee:
(1)was arrested for driving while under the influence of alcohol,
(2) was requested to submit to a chemical test,
(3) refused to submit to such a test, and
(4) was specifically warned that a refusal would result in the revocation of his driver’s license.
Jennings. After DOT has established that the licensee refused to submit to the chemical test, the burden shifts to the licensee to prove by competent evidence that he did not make a knowing refusal. Id.
Here, neither party disputes that DOT proved the four elements required to sustain Licensee’s suspension. Thus, we focus upon whether Licensee made a knowing refusal.